


110 HR 1488 IH: Family Friendly Employers Act of

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1488
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. Keller of Florida
			 (for himself, Mr. Kind, and
			 Mr. Weller of Illinois) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the
		  exclusion for employer-provided educational assistance to include educational
		  assistance provided to dependents of employees.
	
	
		1.Short titleThis Act may be cited as the
			 Family Friendly Employers Act of
			 2007.
		2.Exclusion for
			 employer-provided educational assistance provided to dependents of
			 employees
			(a)In
			 generalParagraph (1) of section 127(c) of the Internal Revenue
			 Code of 1986 (defining educational assistance) is amended—
				(1)by inserting
			 or a dependent of the employee after education of the
			 employee in subparagraph (A), and
				(2)by inserting
			 or dependent after employee in subparagraph (B)
			 and in the material following subparagraph (B).
				(b)Separate
			 limitation for dependentsSubsection (a) of section 127 of such
			 Code is amended by adding at the end the following new paragraph:
				
					(3)Maximum
				exclusion for assistance furnished to dependentsIf, but for this
				paragraph, this section would exclude from gross income more than $2,500 of
				educational assistance furnished to the dependents of an employee (in the
				aggregate) during a calendar year, this section shall apply only to the first
				$2,500 of such assistance so
				furnished.
					.
			(c)Conforming
			 amendmentParagraph (2) of section 127(a) of such Code is
			 amended—
				(1)by striking
			 an individual and inserting the employee,
			 and
				(2)in the heading
			 thereof by striking maximum exclusion and inserting
			 maximum exclusion for
			 assistance furnished to employee.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
